Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claims 1, 3, 4, 6-11, 13, 14 and 16-20 were presented for examination. Applicant filed an amendment on 09/30/2021 amending claim 11.  After careful consideration of applicant’s amendments, Examiner maintains the ground of rejections of claims as set forth in detail below. Applicant's arguments with respect to claims have been fully considered but they are not found to be persuasive. The claims as recited are patent eligible under U.S.C. 101 as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility as described in the last office action.
Examiner discussed the response filed on 09/30/2021 with applicant on 10/20/2021 and interview summary of which is attached herewith. Examiner withdraws rejection under USC 112 (a) and (b) in response to the applicant argument that a smart phone described in the specification inherently provides processor and a communication device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4 , 6-11, 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al., U.S. Pub No. 2012/0197797 (reference A in attached PTO-892) in view of Mardikar et al., U.S. Pub No. 2014/0025520 (reference B in attached PTO-892) and Song, Korean Publication Number KR-2011-0019887 (reference N in attached PTO-892) in view of Ishiguro et al., U.S. Patent No. 5,396,558 (reference C in attached PTO-892) further in view of YouTube (September 3, 2014, reference U in attached PTO-892,  https://www.youtube.com/watch?v=u7Xjzsqx-eQ).
As per claim 1, Grigg et al. teach a method of an electronic device, the method comprising:
determining, by the electronic device, deposit information based on a user input on an 
account deposit screen displayed on the electronic device (see Fig. 4, MP (401): Steps 408  -> Step 410: paragraph [0109-0110]; where user inputs deposit information using interface of a mobile phone and system determines and store pending ATM transaction in a mobile device);
in response to successful user verification for the electronic card (see Fig. 3, Authentication Server (330), Mobile Device (340), Deposit Account (304): paragraph [0101-0103])): 
do not teach displaying, by the electronic device, an account deposit guide screen that guides a user carrying the electronic device to an external device in order to perform an account deposit corresponding to the deposit information.
 YouTube teach displaying, by the electronic device, an account deposit guide screen that guides a user carrying the electronic device to an external device in order to perform an account deposit corresponding to the deposit information (see YouTube: https://www.youtube.com/watch?v=u7Xjzsqx-eQ; where guide of use carrying a mobile device moving and tapping external device performing account deposit/payment to desired account).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow displaying, by the electronic device, an account deposit guide screen that guides a user carrying the electronic device to an external device in order to perform an account deposit corresponding to the deposit information into Grigg et al. because YouTube teaches including above features would enable mobile device to transfer pre-authorized payment instructions transmitted  via NFC link to external device eliminating the need to carry cash and enabling fast, more convenient and secure financial transactions (Mardikar et al., paragraph [0005-0007, 0057]).
Grigg et al. do not teach performing, by the electronic device, user verification for an electronic card by comparing detected user identification information with user identification information registered in the electronic device to the electronic card; and detecting, by the electronic device, an approach to the external devices, and in response to detecting the approach to the external device, transmitting, by the electronic device, the deposit information to the external device.
Ishiguro et al. teach performing, by the electronic device, user verification for an electronic card by comparing detected user identification information with user identification information registered in the electronic device to the electronic card (see column 1, lines 24-40).
before the effective filing date of the claimed invention to allow performing, by the electronic device, user verification for an electronic card by comparing detected user identification information with user identification information registered in the electronic device to the electronic card into Grigg et al. because Ishiguro et al. teach including above features would enable verify the validity of user based on user information registered in advance and provide desired service at IC card on user validation (Ishiguro et al., column 1, lines 30-40).
Mardikar et al. teach performing, by the electronic device, user verification (by comparing detected user identification information with user identification information stored in the electronic device (Mardikar et al., abstract, paragraph [0050]); and detecting, by the electronic device, an approach to the external devices, and in response to detecting the approach to the external device, transmitting, by the electronic device, the deposit information to the external device (Mardikar et al., paragraph [0005-0007, 0057]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow performing, by the electronic device, user verification (by comparing detected user identification information with user identification information stored in the electronic device; and  detecting, by the electronic device, an approach to the external devices, and in response to detecting the approach to the external device, transmitting, by the electronic device, the deposit information to the external device into Grigg et al. because Mardikar et al. teach including above features would enable mobile device to transfer pre-authorized payment instructions transmitted  via NFC link to external device eliminating the need to carry cash and enabling fast, more convenient and secure financial transactions).
Song teaches performing, by the electronic device, user verification for an electronic card by comparing detected user identification information with user identification information registered in the electronic device to the electronic card (Song, page 11, 8th paragraph on Mobile card bankATMdeal).
before the effective filing date of the claimed invention to allow performing, by the electronic device, user verification for an electronic card by comparing detected user identification information with user identification information registered in the electronic device to the electronic card into Grigg et al. because Song teaches including above features would enable to authenticate the customer by matching password of the card during registration process  by the mobile terminal (Song, page 11, 8th paragraph on Mobile card bankATMdeal paragraph [0025]).
As per claim 3, Grigg et al. teach claim 1 as described above. Grigg et al. further teach method, wherein detecting the approach comprises:
determining the deposit information in accordance with the electronic card; performing the user verification in accordance with the electronic card; and detecting the external device based on success of the user verification (Grigg et al.: paragraph [0113-0114]).
Ishiguro et al. teach performing the user verification in accordance with the electronic card; (see column 1, lines 24-40).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow performing the user verification in accordance with the electronic card; into Grigg et al. because Ishiguro et al. teach including above features would enable verify the validity of user based on user information registered in advance and provide desired service at IC card on user validation (Ishiguro et al., column 1, lines 30-40).
As per claim 4, Grigg et al. teach claim 1 as described above. Grigg et al. further teach method, wherein 
the account deposit screen comprises a user interface for selecting a deposit type including a cash type deposit or a check type deposit (see Figs. 3/3A, Mobile Device (340): User Interface (349): paragraph [0001, 0044, 0109]).
As per claim 6, Grigg et al. teach claim 1 as described above. Grigg et al. further teach method, wherein 

As per claim 7, Grigg et al. teach claim 1 as described above. 
Grigg et al. do not teach the method, wherein performing the user verification
comprises performing the user identification; and performing the user verification based on success of the user identification.
Mardikar et al. teach performing the user verification comprises performing the user identification; and performing the user verification based on success of the user identification (Mardikar et al., abstract)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow performing the user verification comprises performing the user identification; and performing the user verification based on success of the user identification into Grigg et al. because Mardikar et al. including above features would enable to facilitate secure transaction by using a certificate generated by matching stored biometric trait with input into a device (Mardikar et al., abstract).
Ishiguro et al. teach performing the user verification comprises performing the user identification; and performing the user verification based on success of the user identification (see column 1, lines 24-40).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow performing the user verification comprises performing the user identification; and performing the user verification based on success of the user identification into Grigg et al. because Ishiguro et al. teach including above features would enable verify the validity of user based on user information registered in advance and provide desired service at IC card on user validation (Ishiguro et al., column 1, lines 30-40).

As per claim 8, Grigg et al. teach claim 1 as described above. Grigg et al. further teach method, wherein performing the user verification further comprises:
based on failure of the user identification or failure of the user verification, re-performing the user identification (Grigg et al.: paragraph [0098]; where a correct Pin is required to authenticate the user).
As per claims 9-10, Grigg et al. teach claim 1 as described above. Grigg et al. further teach method comprising:
detecting completion of the account transaction deposit through the external device; receiving a complete message, from the external device, indicating the completion of the account deposit: and displaying the complete message (see Fig. 2, Steps 290 ->295: paragraph [0048, 0073, 0124]; where status information as pending transaction as completed is transmitted by ATM).

As per claim 11, Grigg et al. teach an electronic device (see Fig. 3/3A, Mobile Device (340)) comprising: 
a display (see Fig. 3A, Display (380));
a communication device for communicating with an external device (see Fig. 3, Mobile Device (340), communication Interface (322)/ Automated Teller Machine (320):  paragraph [0077]; where mobile device communicated with external/device to initiating and completing the pending transactions); and 
a processor functionally coupled with the transceiver (see Fig. 3A, Processor (344), Transmitter (374)/Receiver (372) (Transceiver): paragraph [0086]);
 wherein the processor is configured to execute steps as described in claim 1 above. 	
As per claims 13, 14 and 16-20, Grigg et al. teach claim 11 as described above. The limitations of the claims 13, 14 and 16-20 are identical to claims 3, 4 and 6-10 in respective .

Response to Arguments
After careful consideration of applicant’s amendments, Examiner maintains the ground of rejections of claims as set forth in detail below. Applicant's arguments with respect to claims have been fully considered but they are not found to be persuasive.
Examine respectively disagrees Ishiguro et al. and Song et al. do not teach “performing, by the electronic device, user verification for an electronic card by comparing detected user identification information with user identification information registered in the electronic device to the electronic card.” Song et al. specifically disclosed entering password for card that is registered with mobile terminal and releasing security status if pass word is normal or correct (see Song et al., page 11, 8th paragraph). Mardikar et al. teach performing user verification by comparing detected user identification information with user identification information stored in the electronic device (Mardikar et al., abstract, paragraph [0050]). Also, Ishiguro et al. disclosed entering IC Card Identification number and other user information that is preregistered in IC terminal which is an electronic device and the user information registered in advance is used to verify the validity of the user and provide desired service on validation of the user (see column 1, lines 24-59). Examiner further disagrees with applicant argument that password of the card is not user identification information registered in the electronic device when the specification of instant application describes “…in accordance with the electronic card 800, identification information for granting access to the account management function can be pre-registered to the electronic device 100. The identification information can include at least one of verification information, a password, a PIN code, a pattern, or biometric information (paragraph [97]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Aoki et al. (U.S. Pub No. 2013/0080525) teach transferring application state between devices based on gestural input.
Cook et al. (U.S. Patent No. 6,675,153) teach transaction authorization system.
Dua (U.S. Pub No. 2006/0165060) teach managing credentials through a wireless network.
Irisawa et al. (U.S. Pub No. 2004/0199784) teach portable information recording medium.
Kim et al. (U.S. Pub No. 2014/0149198 teach user interface for mobile payment.
Metral (U.S. Pub No. 2013/0262303) teaches secure transactions with a mobile device.
Mullen et al. (U.S. Pub No. 2009/0159663) teach payment cards and devices operable to receive point-of-sale actions before point-of-sale and forward actions at point-of-sale.

Oh et al. (U.S. Pub No. 2016/0247144) teach payment processing method and electronic device supporting the same.
Singfield (U.S. Pub No. 2013/0103582) teach wireless electronic check deposit scanning and cashing machine with web-based online account management computer application system.
Singer et al. (U.S. Pub No. 2006/0016878) teach wireless payment processing system.
Takeuchi (U.S. Pub No. 2003/0134615) teaches external device and authentication system.
	Kimberg (U. S. Pub No. 2015/0363762) teaches mobile open payment network.
Smith et al. (U.S. Pub No. 2015/0001289) teach information provision of ATM for customer.
Laracey (U.S. Pub No. 2014/0191028) teaches mobile phone ATM processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Respectfully submitted/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        10/21/2021